DETAILED ACTION

The Information Disclosure Statement(s) filed 04/22/2019 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 20140217659 A1) in view of Yoneyama (US 20140015177 A1).
Regarding claim 1, Barnes teaches a damper assembly housing (Figure 4, element 201) defining at least one or more cavities (Figure 4, there is a cavity inherent inside of element 201 containing the piston rod and fluids); a piston in operable communication with the housing (as depicted in Figure 4); and a rod end operatively coupled to the piston (Figure 4, element 211). Barnes fails to teach the rod end comprising at least two elastomeric core cartridges separated by a void. However, Yoneyama teaches a 
Regarding claim 2, the combination of Barnes teaches the invention claimed and discussed above except wherein the rod end comprises a rod end housing, the at least two cartridges opposing one another in the rod end housing. However, Yoneyama further teaches a rod end comprising a rod end housing (as depicted in Figures 4 and 7), the at least two cartridges opposing one another in the rod end housing (Figure 7, element 81). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the rod ends of Barnes by incorporating the elastomeric core cartridges as taught by Yoneyama in order to incorporate a rod end molded so as to increase elasticity and tensile strength (as taught by ¶ [0018 and 0085] of Yoneyama), since it has been held that combining prior art elements according to known methods (the damper assembly housing comprising at least one cavity, a piston in operable communication with the housing, and rod ends, wherein one rod end is connected to the piston as taught by Barnes, and the rod ends comprising a plurality of elastomeric cartridges separated by a void and opposing one another in the rod end housing as taught by Yoneyama) to yield predictable results (a damper assembly wherein the rod end comprises a rod end housing, the at least two cartridges opposing one another in the rod end housing) support a conclusion of obviousness. See MPEP 2143.

Regarding claim 4, the combination of Barnes teaches the invention claimed and discussed above except wherein each of the at least two cartridges and the another at least two cartridges comprises elastomeric material. As noted in the response to claim 1, Yoneyama teaches a rod end comprising at least 2 elastomeric core cartridges separated by a void (Figures 4 and 7, element 81). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify both rod ends of Barnes by incorporating the elastomeric core cartridges as taught by Yoneyama in order to incorporate a pair of rod ends molded so as to increase elasticity and tensile strength (as taught by ¶ [0018 and 0085] of Yoneyama), since it has been held that combining prior art elements according to known methods (the damper assembly housing comprising at least one cavity, a piston in operable communication with the housing, and rod ends, wherein one rod end is connected to the piston, and the other rod end is operatively coupled to the housing as taught by Barnes, and the rod ends comprising a plurality of elastomeric 
Regarding claim 5, the combination of Barnes teaches the invention claimed and discussed above except wherein each of the at least two cartridges and the another at least two cartridges comprises a tapered shape in a first plane, while maintaining a substantially uniform thickness in a second plane. However, Yoneyama teaches at least two cartridges comprising a tapered shape in a first plane, while maintaining a substantially uniform thickness in a second plane (Figure 7, elements 81 form tapered shapes in one plane with a substantially uniform thickness in a second plane). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify both of the rod ends of Barnes by incorporating the elastomeric core cartridges as taught by Yoneyama in order to incorporate a pair of rod ends molded so as to increase elasticity and tensile strength (as taught by ¶ [0018 and 0085] of Yoneyama), since it has been held that combining prior art elements according to known methods (the damper assembly housing comprising at least one cavity, a piston in operable communication with the housing, and rod ends, wherein one rod end is connected to the piston, and the other rod end is operatively coupled to the housing as taught by Barnes, and the rod ends comprising a plurality of elastomeric cartridges comprising a tapered shape in a first plane, while maintaining a substantially uniform thickness in a second plane as taught by Yoneyama) to yield predictable results (a damper assembly further comprising another rod end operatively coupled to the housing, the another rod end comprising another of at least two elastomeric core cartridges, wherein each of the at least two cartridges and the another at least two cartridges comprises a tapered shape in a first plane, while maintaining a substantially uniform thickness in a second plane) support a conclusion of obviousness. See MPEP 2143.
Regarding claim 6, the combination of Barnes teaches the invention claimed and discussed above. The physical limitations and reasoning presented in claim 5 satisfy the physical limitations required for claim 6. 

 Regarding claim 8, the combination of Barnes teaches the invention claimed and discussed above. The physical limitations and reasoning presented in claim 7 satisfy the physical limitations required for claim 8 as it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify both rod ends of Barnes by incorporating the elastomeric core cartridges as taught by Yoneyama in order to incorporate a pair of rod ends molded so as to increase elasticity and tensile 
Regarding claim 9, the combination of Barnes teaches the invention claimed and discussed above except wherein the at least one or more cavities comprise a first cavity and a second cavity, the first cavity and the second cavity being in communication with one another via a passage way. However, Barnes further teaches the at least one or more cavity comprising a first cavity and second cavity (Figure 4, elements 215, and 219) being in communication with one another via a passageway (Figure 4, elements 215 and 219 are operably communicated with ports 223 and 225, which lead to a passageway in which both elements are in communication with one another). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the combination of Barnes by incorporating the gas/fluid reservoir passageway of Barnes in order to regulate the flow of gas/fluid of the damper assembly from a gas/fluid reservoir as a means of tuning the pressure (as taught by ¶ [0031-0033] of Barnes), since it has been held that combining prior art elements according to known methods (the damper assembly housing comprising at least one cavity that comprises a first cavity and second cavity, the first cavity and the second cavity being in communication with one another via a passageway as taught by Barnes) to yield predictable results (the damper assembly housing comprising at least one cavity that comprises a 
Regarding claim 10, the combination of Barnes teaches the invention claimed and discussed above. The physical limitations and reasoning presented in claim 9 satisfy the physical limitations required for claim 10.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 20140217659 A1) in view of Yoneyama (US 20140015177 A1) and in further view of Young (US Patent No. 3212584).
Regarding claim 11, Barnes teaches a rotary wing aircraft (Figure 1) comprising: a fuselage (Figure 1, element 103); a propulsion system attached to the fuselage (Figure 1 unlabeled element shows an exhaust valve behind the rotor system. The exhaust is a part of the propulsion system, as such, the propulsion system is attached to the fuselage. Further, propulsion systems attached to the exterior of a fuselage are well known in the art as PS Young disclosed a patent in 1965 wherein an engine was mounted on the exterior of a rotorcraft) a plurality of blade assemblies (Figure 1, element 107); and a rotor hub driven by the propulsion system to rotate the blade assemblies (depicted but unlabeled in Figure 1) and having a damper assembly (Figure 1, element 109) coupled to each of the plurality of blade assemblies (¶ [017] indicates the embodiment taught by Barnes may be applied to a rotor swashplate, but notes that the damper could be utilized with different devices in the rotor system. Use of damper systems to couple a blade assembly is well known in the art as PS Young patented a damper for a blade assembly coupled to a rotor hub in 1965), wherein the damper assembly comprises: a housing (Figure 2, element 203) defining at least one or more cavities (Figure 2, there is a cavity inherent inside of element 203 containing the piston rod and fluids); a piston in operable communication with the housing (Figure 2, element 209); and a rod end operatively coupled to the piston (Figure 2, element 211). Barnes fails to teach the rod end comprising at least two elastomeric core cartridges separated by a void. However, Yoneyama teaches a rod end comprising at least two elastomeric core cartridges separated by a void 
Regarding claim 12, the combination of Barnes teaches the invention claimed and discussed above except wherein the aircraft further comprises a main rotor system comprising the plurality of blade assemblies and the rotor hub. However, Barnes further teaches a main rotor system (Figure 1, element 105) comprising a plurality of blade assemblies (Figure 1, element 107) and the rotor hub (unlabeled but depicted in Figure 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the combination of Barnes with the rotor system of Barnes in order to generate flight (as taught by ¶ [0016] of Barnes), since it has been held that combining prior art elements according to known methods (the rotary wing aircraft comprising a fuselage, propulsion system attached to the fuselage, plurality of blade assemblies, main rotor system, rotor hub, and having a damper assembly coupled to each of the plurality of blade assemblies, wherein the damper assembly housing comprises at least one cavity, a piston in operable communication with the housing, and rod ends, wherein one rod end 
Regarding claim 13, the combination of Barnes teaches the invention claimed and discussed above. Rotary wing aircrafts comprising at least one engine; and a gear box coupling a rotor system and an engine are well known in the art. 
Regarding claim 14, the combination of Barnes teaches the invention claimed and discussed above except wherein the rod end comprises a rod end housing, the at least two cartridges opposing one another in the rod end housing. However, Yoneyama further teaches a rod end comprising a rod end housing (Figures 4 and 7), the at least two cartridges opposing one another in the rod end housing (Figure 7). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the teachings of Barnes with the elastomeric core cartridges of Yoneyama in order to incorporate a rod end molded so as to increase elasticity and tensile strength (as taught by ¶ [0018 and 0085] of Yoneyama), since it has been held that combining prior art elements according to known methods (the rotary wing aircraft comprising a fuselage, propulsion system attached to the fuselage, plurality of blade assemblies, and having a damper assembly coupled to each of the plurality of blade assemblies, wherein the damper assembly housing comprises at least one cavity, a piston in operable communication with the housing, and rod ends, wherein one rod end is connected to the piston as taught by Barnes, and the rod ends comprising a plurality of elastomeric cartridges separated by a void opposing one another in the rod end housing as taught by Yoneyama) to yield predictable results (a rotary wing aircraft comprising a 
Regarding claim 15, the combination of Barnes teaches the invention claimed and discussed above except wherein the rotary wing aircraft further comprises another rod end operatively coupled to the housing, the another rod end comprising another at least two elastomeric core cartridges, wherein the another rod end comprises a rod end housing, the another at least two cartridges opposing one another in the rod end housing. However, Barnes further teaches a rotary wing aircraft (Figure 1) comprising a damper assembly further comprising another rod end operatively coupled to the housing (Figure 2). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the combination of Barnes by incorporating the elastomeric core cartridges as taught by Yoneyama in order to incorporate a rod end molded so as to increase elasticity and tensile strength (as taught by ¶ [0018 and 0085] of Yoneyama), since it has been held that combining prior art elements according to known methods (the rotary wing aircraft comprising a damper assembly housing comprising at least one cavity, a piston in operable communication with the housing, and rod ends, wherein one rod end is connected to the piston, and the other rod end is operatively coupled to the housing as taught by Barnes, and the rod ends comprising a plurality of elastomeric cartridges separated by a void and opposing one another in the rod end housing as taught by Yoneyama) to yield predictable results (a rotary wing aircraft comprising another rod end operatively coupled to the housing, the another rod end comprising another at least two elastomeric core cartridges, wherein the another rod end comprises a rod end housing, the another at least two cartridges opposing one another in the rod end housing) support a conclusion of obviousness. See MPEP 2143.
Regarding claim 16, the combination of Barnes teaches the invention claimed and discussed above. The physical limitations and reasoning presented in the response to claim 15 satisfy the physical requirements for claim 16 as it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify both of the rod ends in the combination of Barnes by incorporating the elastomeric core cartridges as taught by Yoneyama in order to incorporate a rod end molded so as to 
Regarding claim 17, the combination of Barnes teaches the invention claimed and discussed above except wherein each of the at least two cartridges and the another at least two cartridges comprises a tapered shape in a first plane, while maintaining a substantially uniform thickness in a second plane. However, Yoneyama teaches at least two cartridges comprising a tapered shape in a first plane, while maintaining a substantially uniform thickness in a second plane (Figure 7, elements 81 form tapered shapes in one plane with a substantially uniform thickness in a second plane). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify both rod ends in the combination of Barnes by incorporating the elastomeric core cartridges as taught by Yoneyama in order to incorporate a pair of rod ends molded so as to increase elasticity and tensile strength (as taught by ¶ [0018 and 0085] of Yoneyama), since it has been held that combining prior art elements according to known methods (a rotary wing aircraft comprising a damper assembly housing comprising at least one cavity, a piston in operable communication with the housing, and rod ends, wherein one rod end is connected to the piston, and the other rod end is operatively coupled to the housing as taught by Barnes, and the rod ends comprising a plurality of elastomeric cartridges comprising a tapered shape in a first plane, while maintaining a substantially uniform thickness in a second plane as taught by Yoneyama) to yield predictable results (a rotary wing aircraft comprising a damper assembly further comprising another 
Regarding claim 18, the combination of Barnes teaches the invention claimed and discussed above. The physical limitations and reasoning presented in claim 17 satisfy the physical limitations required for claim 18.
Regarding claim 19, the combination of Barnes teaches the invention claimed and discussed above except wherein a bushing separates the at least two cartridges within a rod end housing, such that a tapered end of the at least two cartridges is adjacent to the bushing and an opposite end of the at least two cartridges is adjacent to the rod end housing. However Yoneyama teaches a bushing (Figure 7, element 55) separating the at least two cartridges within a rod end housing (as depicted in Figure 7), such that a tapered end of the at least two cartridges is adjacent to the bushing and an opposite end of the at least two cartridges is adjacent to the rod end housing (Figure 7 depicts a tapered end of element 81 adjacent to bushing 55, and an opposite end of the cartridge adjacent to the rod end housing 62). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the rod ends of the combination of Barnes by incorporating the elastomeric core cartridges as taught by Yoneyama in order to incorporate a pair of rod ends molded so as to increase elasticity and tensile strength (as taught by ¶ [0018 and 0085] of Yoneyama), since it has been held that combining prior art elements according to known methods ((a rotary wing aircraft comprising a damper assembly housing comprising at least one cavity, a piston in operable communication with the housing, and rod ends, wherein one rod end is connected to the piston, and the other rod end is operatively coupled to the housing as taught by Barnes, and the rod ends comprising a plurality of elastomeric cartridges comprising a tapered shape wherein the cartridges are separated by a bushing and possess tapered ends adjacent to the bushing while the opposite end of the cartridge is adjacent to the rod end housing as taught by Yoneyama) to yield predictable results (a rotary wing aircraft wherein a bushing separates the at least two cartridges within a rod end housing , 
Regarding claim 20, the combination of Barnes teaches the invention claimed and discussed above. The physical limitations and reasoning presented in claim 19 satisfy the physical limitations required for claim 20 as it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify both rod ends of the combination Barnes by incorporating the elastomeric core cartridges as taught by Yoneyama in order to incorporate a pair of rod ends molded so as to increase elasticity and tensile strength (as taught by ¶ [0018 and 0085] of Yoneyama), since it has been held that combining prior art elements according to known methods (the rotary wing aircraft comprising a damper assembly housing comprising at least one cavity, a piston in operable communication with the housing, and rod ends, wherein one rod end is connected to the piston, and the other rod end is operatively coupled to the housing as taught by Barnes, and the rod ends comprising a plurality of elastomeric cartridges comprising a tapered shape wherein the cartridges are separated by a bushing and possess tapered ends adjacent to the bushing while the opposite end of the cartridge is adjacent to the rod end housing as taught by Yoneyama) to yield predictable results (a rotary wing aircraft further comprising another rod end operatively coupled to the housing, the another rod end comprising another at least two cartridges, wherein a bushing separates the another at least two cartridges within a rod end housing, such that a tapered end of the another at least two cartridges is adjacent to the bushing and an opposite end of the another at least two cartridges is adjacent to the rod end housing) support a conclusion of obviousness. See MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Nakamura et al. (US 20160053848 A1)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644